Citation Nr: 9918926	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-45 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the severance of entitlement to service connection 
for hypertension, arteriosclerotic heart disease, and 
residuals of a myocardial infarction was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served as a member of the Puerto Rico Army 
National Guard from June 1959 to January 1966 and from 
November 1968 to April 1987.  He also had a period of active 
duty for training between March 7 and May 7, 1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which severed entitlement to service 
connection for hypertension, arteriosclerotic heart disease, 
and residuals of a myocardial infarction.


REMAND


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV,  8.44-8.45 and 38.02-38.03.

The Court has held that VA has a duty to assist veterans in 
the development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of 


the evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

At his March 1999 personal hearing before the undersigned, 
the veteran testified that his hypertension had it onset 
while he was stationed at Fort Gordon, Georgia.  He stated 
that prior to that he had some symptoms, but was never 
treated for hypertension, and that private medical evidence 
that is missing from the file would show that he did not have 
hypertension prior to his period of active duty.  The Board 
is of the opinion that any existing private medical evidence 
not currently associated with the claims folder that could be 
pertinent to the veteran's claim should be obtained and 
associated with the claims folder.

Accordingly, this case is REMANDED for the following 
development:


1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all non-VA health care 
providers who have treated him before, 
during and after his military service for 
the disorders at issue on appeal.  The RO 
should request his authorization to 
release any indicated private medical 
records.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
veteran.  All treatment records obtained 
as a result of this inquiry should be 
associated with the claims folder.  If any 
request for private treatment records is 
not successful, the RO should inform the 
veteran and his representative of the 
negative outcome, and afford them an 
opportunity to obtain and submit the 
records, in keeping with the veteran's 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§  3.159(c)(1998).



2.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should refer the 
entire claims folder to a VA physician.  
The doctor should review the entire 
claims folder, to include the service 
medical records and the report of the 
Medical Board Proceedings from Fort 
Gordon, Georgia, and based on the entire 
history of record, provide a report 
reflecting any opinion warranted as a 
result of the medical information 
requested above. The physician should 
specifically express opinions on the 
following questions: (1) whether the 
evidence clearly establishes the presence 
of hypertension prior to the veteran's 
military service; (2) If so, whether the 
hypertension became worse during or as a 
direct result of an incident during the 
veteran's period of military service.  If 
these matters cannot be medically 
determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.  The 
physician must provide a comprehensive 
report containing complete rationale for 
all the opinions expressed.  If the 
physician feels that an examination is 
deemed necessary, then an examination 
should be promptly scheduled.  The claims 
folder and a copy of this remand are to 
be made available to the examiner prior 
to the examination.  All tests deemed 
necessary by the examiner are to be 
performed. 

3.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been 



conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical report.  If the report does not 
include adequate responses to the 
specific opinions requested, it must be 
returned to the physician for corrective 
action. 38 C.F.R. § 4.2 (1998);  see also 
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); and Kutscherousky v. West, No. 
98-2267 (U.S. Vet. App. May 4, 1999).   
He is further advised that his failure to 
cooperate in the development of his claim 
may result in adverse action.

5.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the report from the VA 
physician.  The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule, if 
applicable.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Then, if the decision with respect to the claim on appeal 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration.  The veteran need 
take no action until he is so informed.  The purpose of this 
REMAND is to obtain additional information and to comply with 
all due process considerations.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



